DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Interview with Applicant
The Application was withdrawn from issue after payment of issue fee due to 35 U.S.C. 112 problems with claim 1.  Examiner conducted telephonic interview with Applicant’s representative on 2/1/2022 to discuss the necessary changes to the claim.  Applicant’s rep. authorized the following changes.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Scott J. Asmus on 2/1/2022.

The application has been amended as follows: 

The last line of claim 1 is changed:
From:
“a report for use in analyzing the target area information in a system following completion of the resulting action taken by the requesting party.”
TO:
subsequent action taken by the requesting entity.”

Allowable Subject Matter
Claims 1-3, 5-9 are allowed.

The following is an examiner’s statement of reasons for allowance: The closes prior art fails to teach or make obvious, including all the limitations of claim 1, that the plurality of correlated incidents comprises a potential incident, an avoided incident, or a clear weapon release.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P LEE whose telephone number is (571)272-8968.  The examiner can normally be reached between the hours of 8:30am and 5:00pm on Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number 

/BENJAMIN P LEE/Primary Examiner, Art Unit 3641